McCulloch, J. This appeal brings in question the validity of an order of the county court of Perry County calling in for cancellation and re-issuance the outstanding warrants • of the county. It is questioned on two grounds, viz.: (1) . That the record of the proceedings in' the county court did not affirmatively show that a similar order had not previously been made by the court within a year. (2) . That the return of the sheriff on the notice did not not affirmatively show that a copy of the preliminary order was was posted at the election precinct in each township of the county. The first question has already been decided by this court against appellant’s contention, and we now see no reason for changing the views expressed in that decision. Yell County v. Wills, 83 Ark. 231. The return of the sheriff recited the fact (in addition to complying with the other method of publication required by the statute) that he posted a true copy of the order at the election precinct in each of the townships named in the return, but it did not show that these were all the townships in the county. It is therefore argued that the order is void because it nowhere appears in the record of the proceedings that these were all the townships in the county, and that the defect cannot be cured by evidence aliunde. It has often been held by this court that the statute authorizing such proceedings must be strictly complied with, and that all facts necessary to give the court jurisdiction must affirmatively appear in the record of the proceedings. Gibney v. Crawford, 51 Ark. 34; Nevada County v. Williams, 72 Ark. 394. No presumption as to the existence of facts can be indulged in aid of the record, nor, on the other hand, can any be indulged to defeat the validity of the proceedings. Where the return of the sheriff shows that a copy of the order was posted at each of the election precincts in the townships named, the county court will take judicial cognizance whether or not these constitute all of the townships in the county. Webb v. Kelsey, 66 Ark. 180; St. Louis, I. M. & S. Ry. Co. v. State, 68 Ark. 561. This would apply to election precincts, notwithstanding the fact that they are established and may be changed from time to time by the board of election commissioners, for these, too, are political subdivisions of a county. We find no error, and the judgment is affirmed.